


109 HCON 455 IH: Recognizing the role of the National Guard

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 455
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mrs. Jo Ann Davis of
			 Virginia submitted the following resolution; which was referred to
			 the Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing the role of the National Guard
		  and State volunteers in protecting our Nation’s borders.
	
	
		Whereas Operation Jump Start is an integral mission in
			 protecting our Nation’s borders;
		Whereas the National Guard relies on volunteers to carry
			 out that mission;
		Whereas National Guard volunteers serve at a time when our
			 National Guard is already working hard to fight fires, support the Global War
			 on Terrorism, and prepare for hurricane season;
		Whereas the National Guard has successfully intercepted
			 many undocumented illegal immigrants and shipments of illegal drugs;
		Whereas while the debate on immigration reform continues
			 between the House and the Senate, the National Guard continues its work in
			 securing the Nation’s borders; and
		Whereas over half of the States’ Governors have already
			 signed a memorandum of agreement to participate in Operation Jump Start: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)praises the National Guard for its
			 execution of Operation Jump Start, which is operating successfully, and its
			 exemplary cooperation with the United States Border Patrol, which has been
			 crucial to the mission’s success; and
			(2)thanks those Governors who have signed
			 the memorandum of agreement to send National Guard personnel to contribute to
			 Operation Jump Start and encourages the Governors of every other State to sign
			 the memorandum as well.
			
